[J-135-2016]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT

  SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


COMMONWEALTH OF PENNSYLVANIA,               :   No. 713 CAP
                                            :
                    Appellant               :   Appeal from the Order of the Court of
                                            :   Common Pleas, Berks County, Criminal
                                            :   Division dated July 6, 2015 at No. CP-
             v.                             :   06-CR-0000118-1997, directing that a
                                            :   new trial be held.
                                            :
RODERICK ANDRE JOHNSON,                     :   SUBMITTED: December 2, 2016
                                            :
                    Appellee                :


                                       OPINION


JUSTICE WECHT                                         DECIDED: December 19, 2017
      In 1997, Roderick Johnson was convicted on two counts of first-degree murder.

He was sentenced to death.        Several years later, Johnson discovered that the

Commonwealth had concealed certain documents that would have cast doubt upon the

credibility of a key prosecution witness.   The court of common pleas held that the

Commonwealth’s failure to disclose this evidence violated Johnson’s right to due

process of law, in accordance with Brady v. Maryland, 373 U.S. 83, 87 (1963) (holding

that the prosecution must disclose evidence favorable to the accused that is material

either to guilt or to punishment). The court awarded Johnson a new trial. We affirm.

      On December 7, 1996, in the city of Reading, cousins Damon and Gregory

Banks (collectively, “the Banks cousins”) robbed Madelyn Perez at gunpoint in her

boyfriend’s apartment. The Banks cousins stated that they were looking for drugs and
money. They found neither. Instead, they took a camcorder and a Sony PlayStation

before fleeing.

       Perez told her boyfriend, Shawnfatee Bridges, about the robbery. She told him

that the robbers were wearing green masks and green hoodies.              This fact was

significant, because Bridges recalled seeing the Banks cousins wearing green hoodies

earlier that day. When Bridges met with co-defendants Johnson and Richard Morales

that same evening, he was angry about the robbery. At one point, Bridges grabbed a

shotgun and stated that he wanted to go to the Banks cousins’ house and kill them.

Bridges also showed Johnson and Morales a 9-mm Glock pistol that he was carrying.

       The following day, Johnson, Bridges, and Morales went to a nearby K-Mart and

purchased shotgun shells. The trio then traveled in a minivan to the Banks cousins’

home. When they arrived, Bridges pretended that he was interested in recruiting the

Banks cousins to oversee his drug-dealing business while he was out of town. The

Banks cousins, apparently believing this pretext, got into the minivan.

       Later that evening, police officers found the dead bodies of the Banks cousins on

a gravel driveway leading to a silt basin. Around this time, police also received a report

from a local restaurant (located fewer than five miles from the silt basin) that an

unknown man had been shot. Upon arrival, the police identified the wounded man as

Johnson. He was transported to a local hospital.

       A few days later, while still hospitalized, Johnson gave a statement to the police.

He confessed to his participation in the Banks cousins’ murders. According to Johnson,

his role in the conspiracy was limited to driving the minivan. Johnson told police that,

after picking up the Banks cousins, he drove Bridges, Morales, and the cousins to a dirt

road near a construction site. He recounted that Bridges and Morales got out of the van

and told the Banks cousins to follow them, claiming that they would show the cousins




                                     [J-135-2016] - 2
where Bridges’ drugs were stashed. When the Banks cousins grew suspicious and

refused to comply, Bridges walked around to the front of the minivan and started

shooting. Johnson claimed that, as he was exiting the van, Bridges shot him in the

torso. Johnson stated that, as he was attempting to flee, he saw Bridges shoot into the

van at the Banks cousins. Johnson said he then walked to the restaurant, where the

police found him.

      The Commonwealth’s scenario of the murders differed substantially from

Johnson’s. At Johnson’s capital murder trial, a forensic pathologist testified that one of

the bullets recovered from the body of Damon Banks was a .38 caliber projectile. The

Commonwealth presented evidence that a .38 caliber handgun was recovered close to

the murder scene, and the Commonwealth’s ballistics expert matched that firearm with

the bullet recovered during Damon Banks’ autopsy. In order to rebut Johnson’s claim

that he was merely present at the scene of the murders, the Commonwealth sought to

prove that Johnson fired the .38 caliber bullet recovered from Damon Banks’ body.

      To refute Johnson’s version of events, the Commonwealth called George Robles

as a trial witness. Robles testified that Johnson owned a .38 caliber handgun like the

one found near the crime scene. He also testified that he visited Johnson in the hospital

just after the murder, and that Johnson confessed to taking the .38 caliber murder

weapon from the murder scene, wiping it off with his shirt, and then throwing it on the

side of the road about a quarter mile from the construction site. At trial, Robles provided

the crucial link between Johnson and the murder weapon, and supplied the testimony

that countered Johnson’s defense.

      Given the importance of Robles’ testimony, defense counsel attempted to

undercut his credibility on cross-examination by showing that he was involved in

ongoing criminal activities and was an informant for the Reading Police Department.




                                     [J-135-2016] - 3
The assistant district attorney objected to this line of questioning, characterizing as

“absurd” defense counsel’s belief that Robles was a drug dealer or an informant, and

emphasizing that Robles had never been convicted of, or even arrested for, any crime.

R.R. at 589a. Defense counsel responded that his questioning “does go to [Robles’]

credibility.” Id. at 590a. The trial court sustained the prosecutor’s objection in part, but

did not prevent the defense from “inquiring as to any legitimate area of [Robles’]

possible bias or interest in the outcome” of the trial. Id. at 591a.

       The problem was that defense counsel was flying blind; he had the court’s

permission to inquire into Robles’ bias, self-interest, or motivation to lie, but he knew of

nothing concrete to ask Robles. Defense counsel did the best that he could. He asked

Robles if the Reading Police had ever paid him for information (Robles denied this). He

asked whether Robles’ nickname was “Gambino” (Robles admitted this). And he asked

if Robles was the leader of a gang (Robles denied this). To the extent that Robles’

answers did any harm to his credibility, the damage likely was repaired on redirect,

when Robles reminded the jury that he had never been arrested for, charged with, or

convicted of, any crime. Id. at 593a.

       Ultimately, Johnson was convicted on two counts of first-degree murder.

Following a penalty phase trial, the jury sentenced Johnson to death. After his trial,

Johnson obtained a letter that Robles had sent to Reading Police Detective Angel

Cabrera while Robles was jailed as a material witness1 (after he failed to appear in court

to testify against Johnson). In the letter, Robles stated that he would “do anything” to

get out of jail. On direct appeal, Johnson argued that Robles’ letter constituted material

impeachment evidence that the Commonwealth was required to disclose pursuant to

1
       See Pa.R.Crim.P. 522 (permitting courts to set bail for any material witness in a
criminal proceeding when there exists adequate cause for the court to conclude that the
witness will fail to appear when required).



                                      [J-135-2016] - 4
Brady.     This Court rejected Johnson’s argument, finding that “the Commonwealth

discharged its Brady disclosure responsibilities by providing [Johnson’s] counsel with [a]

police report that referenced the Robles letter.” Commonwealth v. Johnson, 727 A.2d
1089, 1095 (Pa. 1999).2 This Court affirmed Johnson’s death sentence. Id. The United

States Supreme Court denied certiorari.       Johnson v. Pennsylvania, 528 U.S. 1163

(2000).

         In April 2000, Johnson filed a petition for post-conviction relief, followed by a

second petition in September 2003.3 The PCRA court denied the former and dismissed

the latter. This Court affirmed both of those decisions. See Commonwealth v. Johnson,

815 A.2d 563 (Pa. 2002); Commonwealth v. Johnson, 863 A.2d 423 (Pa. 2004).

         In 2005, Johnson filed the PCRA petition that led to this appeal.      While his

petition was pending in the PCRA court, Johnson also was pursuing federal habeas

corpus relief in connection with an unrelated homicide case. In that unrelated case,

much like in the first-degree murder conviction underlying today’s appeal, Johnson was

found guilty of the killing after the Commonwealth called Robles to testify that Johnson

had confessed to committing the killing. During Johnson’s federal habeas proceedings,

the United States District Court for the Eastern District of Pennsylvania ordered the

Commonwealth to disclose to Johnson any evidence of a relationship between Robles

and the Reading Police Department and/or the Berks County District Attorney's Office,

“including any documents relevant to Robles being a paid or unpaid informant or a

cooperating witness.” See Johnson v. Folino, 671 F. Supp. 2d 658, 664, n.4 (E.D. Pa.

2009), rev’d on other grounds, 705 F.3d 117 (3d Cir. 2013).


2
      Although unnecessary to our holding, we also opined that Robles’ letter was not
material for Brady purposes.
3
         See 42 Pa.C.S. § 9541, et seq (Post Conviction Relief Act) (hereinafter, “PCRA”).



                                      [J-135-2016] - 5
      In response to the federal court’s discovery order, the Commonwealth produced

five police reports, each of which detailed distinct investigations into Robles’ criminal

conduct. The first of these reports, dated February 27, 1996, described an incident in

which Robles approached two individuals, threatened them at gunpoint, and discharged

his firearm into the air. When Detective Cabrera confronted Robles about the incident,

Robles attempted to avoid arrest by offering to provide information about an unsolved

murder. Robles ultimately identified to police the perpetrator of that homicide. Robles

was never charged in connection with the assault.

      The second police report, dated April 25, 1996, involved a gang-related shootout

near Robles’ residence. During their investigation, the police learned that, immediately

after the shooting, a juvenile who had been staying with Robles hid guns and drugs in a

safe that Robles owned and kept in a nearby apartment. The police also discovered

that Robles’ neighbors suspected that Robles was selling drugs out of his residence.

Detective Cabrera recovered the then-empty safe from a neighbor. Instead of seizing

the safe, Detective Cabrera returned it to Robles. When the police questioned the

juvenile, Robles falsely claimed that he was the juvenile’s guardian so that he could

remain present during the interview. Robles ultimately advised the juvenile to confess

in a manner that did not implicate Robles. Although Detective Cabrera discovered

Robles’ fingerprint on a cigar box containing 103 bags of crack cocaine that was

recovered from the shooting suspect, and although Detective Cabrera threatened to

arrest Robles, the police never charged Robles in connection with this incident.

      The third withheld police report, dated August 1, 1997, involved the investigation

of a call for shots fired.   When police responded, they encountered Robles, who

admitted to being armed with a firearm that he lawfully was licensed to carry. A man

with Robles matched the description of the shooter, and the ammunition from Robles’




                                    [J-135-2016] - 6
gun matched the spent shell casings found on the ground.            Robles denied any

involvement, the complainant remained anonymous, and Robles was not charged in

connection with this incident.

       The Commonwealth withheld a fourth police report, this one from September 18,

1997, that documented a police response to a report of shots fired on the block where

Robles lived. The responding officer, who spoke with Robles, wrote in the report that he

suspected Robles was involved in drug dealing. Robles was not charged in connection

with this incident.

       The fifth police report, dated November 7, 1997, described an investigation of yet

another call for shots fired near Robles’ residence. Three witnesses reported that shots

were fired from Robles’ residence. Upon arrival, the police recovered shell casings from

a .40 caliber weapon. Robles told the police that he was not home when the shots were

fired, and he denied owning a .40 caliber weapon. Despite Robles’ denials, Detective

Cabrera recovered a .40 caliber pistol that was registered to Robles. The police did not

follow up with Robles or the witnesses. Once again, Robles was not charged.

       In August 2010, Johnson amended his pending PCRA petition to allege that the

Commonwealth violated Brady by withholding the above-described police reports. The

PCRA court dismissed Johnson’s amended petition as untimely. On appeal, however,

this Court reversed and remanded for a merits review of Johnson’s Brady claim. See

Commonwealth v. Johnson, 64 A.3d 621 (Pa. 2013) (per curiam) (holding that “the

information discovered during the federal habeas proceedings constitutes ‘newly

discovered’ facts for purposes of the (b)(1)(ii) exception to the [PCRA’s] jurisdictional

time bar”).

       After remand, the PCRA court granted Johnson’s petition for relief, and awarded

him a new trial.      The court characterized Robles as “an important Commonwealth




                                    [J-135-2016] - 7
witness,” PCRA Ct. Op. at 8, and explained that trial counsel could have used the

withheld evidence to expose Robles’ potential bias. According to the PCRA court, “[t]he

volume of [ ] Robles’ interactions with the Reading Police Department is clearly relevant

to his bias and desire to assist the police and the Commonwealth to avoid interference

with his own activities,” especially in light of defense counsel’s attempt at trial to

introduce evidence of “Robles’ interest.” Id. at 6. The PCRA court also reasoned that,

had the Commonwealth disclosed the police reports, defense counsel’s cross-

examination of Robles might have been very different, since the withheld impeachment

evidence had “a direct bearing on [ ] Robles’ desire to testify against [Johnson]”. Id. at

8. Put simply, the PCRA court believed that, if the Commonwealth had disclosed the

police reports prior to Johnson’s trial, there was a reasonable probability that the jury’s

verdict would have been different. Consequently, the court found its confidence in the

outcome of the trial to be undermined.

      The Commonwealth now appeals the PCRA court’s ruling.4              We review the

PCRA court’s grant of relief to determine whether its decision is supported by the record

and free of legal error. Commonwealth v. Champney, 65 A.3d 386, 396 (Pa. 2013). So


4
        After the Commonwealth filed its Pa.R.A.P. 1925(b) statement, the PCRA court
issued an order stating that it had already addressed each of the Commonwealth’s
issues in its July 6, 2015 opinion and order granting Johnson a new trial. The
Commonwealth, however, contends that it raised eight additional issues that the PCRA
court did not address in its July 6, 2015 opinion, and asks us to remand this case to the
PCRA court with instructions to prepare a supplemental Rule 1925(a) opinion. We
decline to do so, because the eight “issues” that the Commonwealth highlights are
better understood as specific arguments regarding the PCRA court’s Brady analysis.
See, e.g., Brief for Commonwealth at 29 (arguing that the PCRA court never responded
to the Commonwealth’s contention that the court’s “ruling vastly expands the Brady
requirement to encompass all police reports and other information available to the
prosecution indicating that a prosecution witness has interacted with police and/or the
witness’ name has surfaced in a criminal investigation…”). The issue in this appeal is
whether the PCRA court erred in granting Johnson a new trial. The July 6, 2015 opinion
fully explains the court’s rationale for having done so.



                                     [J-135-2016] - 8
long as the PCRA court’s factual findings are supported by the record, we will not

disturb them. Commonwealth v. Chmiel, 30 A.3d 1111, 1127 (Pa. 2011).

       It is well-settled that the Commonwealth violates a defendant’s right to due

process when it withholds evidence that is both favorable to the defense and material to

the defendant’s guilt or punishment. Brady, 373 U.S. at 87. “When the reliability of a

given witness may well be determinative of guilt or innocence, nondisclosure of

evidence affecting credibility falls within this general rule.” Giglio v. United States, 405
U.S. 150, 154 (1972) (citing Napue v. Illinois, 360 U.S. 264, 269 (1959)).             The

Commonwealth does not dispute that the withheld evidence is “favorable to the

accused, either because it is exculpatory, or because it is impeaching.” Strickler v.

Greene, 527 U.S. 263, 281-82 (1999).         Nor does the Commonwealth deny that it

“suppressed” the police reports, “either willfully or inadvertently.” Id. at 282. Instead,

the Commonwealth’s primary contention is that the undisclosed police reports are not

Brady material because they would not have been admissible as substantive evidence

at Johnson’s trial. See Brief for Commonwealth at 33-34.

       The substantive admissibility of impeachment evidence, vel non, is not

dispositive of a Brady claim. See Johnson v. Folino, 705 F.3d 117, 129 (3d Cir. 2013)

(clarifying that Brady’s materiality standard “is not reducible to a simple determination of

admissibility”). The Commonwealth violates Brady by failing to disclose exculpatory

evidence as well as evidence that may be used to impeach a prosecution witness.

Bagley, 476 U.S. at 676. Documents like the police reports at issue here—which would

not have been admissible as substantive evidence at Johnson’s trial—may nevertheless

contain information that can be used to impeach a witness. As the Second and Third

Circuits have explained, “inadmissible evidence may be material if it could have been




                                     [J-135-2016] - 9
used effectively to impeach or corral witnesses during cross-examination.” Johnson v.

Folino, 705 F.3d at 130 (citing United States v. Gil, 297 F.3d 93, 104 (2d Cir. 2002)).

       The Commonwealth’s claim that materiality hinges upon admissibility is based

upon a misreading of Wood v. Bartholomew, 516 U.S. 1 (1995). In that case, the

government withheld the results of a witness’ pre-trial polygraph test. Notably, however,

the prosecution and the defense agreed that those results were inadmissible (both as

substantive evidence and for impeachment purposes) as a matter of state law.

Furthermore, trial counsel conceded that the polygraph results would not have affected

his cross-examination of the prosecution’s witness.         In light of these two crucial

concessions, the Supreme Court held that the polygraph results were not material for

Brady purposes. Wood, 516 U.S. at 6-7.

       Contrary to the Commonwealth’s suggestion, Wood does not stand for the

proposition that undisclosed impeachment evidence must be admissible (or lead to the

discovery of admissible evidence) before it can be considered material. Rather, the

Wood Court simply examined materiality by looking at the effect that the withheld

evidence would have had on the outcome of the trial. The court determined that it

would have had none. Wood sheds no light on the issue that we address here today.

       Far from embracing an admissibility litmus test, the United States Supreme Court

has explained that evidence is “material” for Brady purposes “when there is a

reasonable probability that, had the evidence been disclosed, the result of the

proceeding would have been different.” Cone v. Bell, 556 U.S. 449, 469-70 (2009). A

reasonable probability does not mean that the defendant “would more likely than not

have received a different verdict with the evidence”; it means only that the likelihood of a

different result is great enough to “undermine[ ] confidence in the outcome of the trial.”

Kyles v. Whitley, 514 U.S. 419, 434 (1995) (internal quotation marks omitted).




                                     [J-135-2016] - 10
       Applying these principles, the PCRA court concluded that the withheld police

reports would have given defense counsel a basis to impeach Robles, and it discerned

a reasonable probability that the cumulative effect of the reports would have changed

the result of Johnson’s trial. We have little difficulty agreeing with the PCRA court. The

reports are textbook impeachment evidence.5 They suggest that Robles sought to curry

favor with the police in the face of ongoing criminal investigations and mounting

evidence of his own criminal conduct. And they would have guided defense counsel’s

efforts to expose to the jury the “subtle factors” of self-interest upon which Johnson’s life

or liberty may have depended.6

       Robles was the linchpin to the Commonwealth’s case against Johnson.

Competent counsel could have used the information in the police reports to cross-

examine Robles and to weaken his credibility by exposing his bias and interest in

cooperating with the Reading Police Department. A thorough cross-examination would

have revealed that Robles hoped to receive favorable treatment from the authorities in

5
        See Pa.R.E. 607(b) (“The credibility of a witness may be impeached by any
evidence relevant to that issue, except as otherwise provided by statute or these
rules.”); see also Commonwealth v. Collins, 545 A.2d 882, 885 (Pa. 1988) (“Our law
clearly establishes that any witness may be impeached by showing his bias or hostility,
or by proving facts which would make such feelings probable.”); Danovitz v. Portnoy,
161 A.2d 146 (Pa. 1960) (providing that a witness’ bias towards a party against whom
he or she is called to testify is pertinent to the question of the witness’ credibility);
Grutski v. Kline, 43 A.2d 142, 144 (Pa. 1945) (“Whatever tends to show the interest or
feeling of a witness in a cause is competent by way of cross examination.”); Lenahan v.
Pittston Coal Min. Co., 70 A. 884, 885 (Pa. 1908) (“It is always the right of a party
against whom a witness is called to show by cross-examination that he has an interest
direct or collateral in the result of the trial, or that he has a relation to the party from
which bias would naturally arise. Such an examination goes to the credibility of the
witness.”).
6
        See Napue v. Illinois, 360 U.S. 264, 269 (1959) (“The jury’s estimate of the
truthfulness and reliability of a given witness may well be determinative of guilt or
innocence, and it is upon such subtle factors as the possible interest of the witness in
testifying falsely that a defendant’s life or liberty may depend.”).



                                     [J-135-2016] - 11
exchange for providing information. For example, the first police report revealed that

Robles had responded to the investigation into his criminal activity by providing

information regarding an unsolved murder; ultimately, Robles was not charged in

connection with the incident under investigation. Evidence that Robles had provided

information to the police out of his own self-interest might have cast doubt upon the

veracity of Robles’ testimony against Johnson. The police reports further evidenced

Robles’ motive to cooperate with the police in order to discern the status of

investigations into his own crimes. See N.T. PCRA Hearing, 10/20-21/2014, at 105-106

(Detective Cabrera testifying that he believed that Robles’ had a “vested interest,” and

was motivated to provide information to the police in order to ascertain the extent of

police investigation into his own activities).

       The withheld evidence also revealed instances where Robles had lied or

deceived the police when it was in his interest to do so, by, for example, falsely claiming

to be the juvenile’s guardian when police were investigating the April 25, 1996 shots-

fired incident, and by falsely denying ownership of a .40 caliber gun in connection with

the November 7, 1997 investigation. In addition, the withheld evidence revealed that

Robles had a motive to eliminate rival drug dealers such as Johnson’s affiliates.

Counsel attempted to explore this motivation at trial by suggesting that, as a known

drug dealer, Robles had an ulterior motive in testifying for the prosecution. The trial

court precluded this questioning after the prosecutor denied the existence of any

evidence to support counsel’s assertions. When confronted with the police reports at

the PCRA hearing, Robles admitted that he was, in fact, a drug dealer.

       The withheld police reports also would have permitted defense counsel to

establish for the jury Robles’ motive to lie to further his ongoing collaboration with the

Reading Police Department. Evidence that Robles benefited from his relationship with




                                      [J-135-2016] - 12
the police by being able to engage in drug sales without fear of repercussions would

have suggested that Robles was motivated to provide testimony helpful to the

prosecution in this case. See, e.g., Benn v. Lambert, 283 F.3d 1040, 1056 (9th Cir.

2002) (“Evidence that [the witness] continually used drugs while acting as an informant

and that the police knew about this but chose not to prosecute him would also be

relevant to show his bias. If [the witness] was continually receiving a benefit from the

prosecution—the ability to use drugs without fear of criminal repercussions—that would

have given him a motive to provide the prosecution with inculpatory information, even if

he had to fabricate it.”).

       Robles’ criminal conduct, and his willingness to provide information implicating

other individuals in criminal activity, likely would have elevated the importance of the

letter that Robles sent to Detective Cabrera offering “to do anything” to get out of jail by

demonstrating that Robles was motivated to provide information to the police to serve

his own interests. On direct appeal, this Court found that, although this letter would

have been “useful” in cross-examining Robles, it was, standing alone, insufficient to

warrant a new trial. Johnson, 727 A.2d at 1096. It now turns out that the letter did not

stand alone. Placed into the context of the other withheld evidence, the impeachment

value of this letter becomes even stronger.

       All of this notwithstanding, the Commonwealth now contends that the police

reports are not material “in light of the evidence of [Johnson’s] guilt” presented at trial,

and because of the “truly insignificant nature of the information contained in the five

reports.”   Brief for Commonwealth at 55 n.7.        As we explained on direct appeal,

however, Robles’ testimony was the only evidence linking Johnson to the .38 caliber

gun, and that gun was the only physical evidence linking Johnson to the Banks cousins’




                                     [J-135-2016] - 13
murders.7   Without Robles’ testimony, the Commonwealth was left with Johnson’s

account of the shootings, which fell short of proving the intent required for a first-degree

murder conviction. Robles, in other words, was the Commonwealth’s keystone. He tied

Johnson to the murder weapon, and he undermined Johnson’s defensive claim that he

was not the gunman.

       Without the police reports, Johnson’s counsel was limited severely in his cross

examination of Robles. The most scandalous detail that counsel was able to elicit

during his questioning was that Robles went by the nickname “Gambino.”8 Because of

the Commonwealth’s nondisclosure, counsel was unable to explore—let alone

establish—Robles’ motive for testifying against his former friend. We agree with the

PCRA court that, had counsel been able to conduct this exploration, there is a

reasonable probability that Johnson would not have been convicted of first-degree

murder.




7
       Additionally, Robles tied Johnson to the drug trade, asserted that Johnson and
Bridges were drug partners, stated that the motive for the murders was revenge, and
provided testimony to support an aggravating factor at the penalty phase. See R.R.
1016-27a; Johnson, 727 A.2d at 1102 (observing that the Commonwealth presented
Robles’ testimony in the penalty phase “that [Johnson] was the ‘enforcer’ for co-
defendant Bridges’ drug operations, and that the murder was in connection with drug
sales” to support the aggravating factor of 42 Pa.C.S. § 9711(d)(14) (that the murder
was committed in connection with drug activity)).
8
      In his closing argument, defense counsel reiterated this fact to the jury, clearly
hoping that it would shade the jurors’ assessment of Robles’ credibility. See R.R. at
863a (“Now, as I told you, the only connection that the Commonwealth can reasonably
argue is the testimony of ‘Gambino.’ Mr. Gambino—and he tries to say that [Johnson]
wiped the gun and threw it away. Well, Gambino’s testimony is false.”).




                                     [J-135-2016] - 14
      We affirm the PCRA court’s order granting Johnson a new trial.9



      Chief Justice Saylor and Justices Baer, Todd, Donohue and Dougherty join the

opinion.

      Justice Mundy files a dissenting opinion.




9
        Johnson has requested leave to file a post-submission communication pursuant
to Pa.R.A.P. 2501, wherein he updates the Court on the status of co-defendant
Shawnfatee Bridges’ federal habeas corpus appeal. Specifically, Johnson notes that
the United States Court of Appeals for the Third Circuit recently affirmed a district court
ruling awarding Bridges a new trial in connection with his claim that the Commonwealth
failed to disclose exculpatory evidence. See Bridges v. Sec’y of Pa. Dept. of Corr.,
2017 WL 3834740 (3rd Cir. 2017). Although we grant Johnson’s application, we do not
rely upon the Third Circuit’s reasoning, since the evidentiary record in Bridges’ appeal is
distinct from the one before us. See id. at *8 n.7 (discussing several affidavits that
Bridges presented to the federal habeas court).



                                    [J-135-2016] - 15